Appeal from an order of the Surrogate’s Court, Nassau County, permitting the accounts filed by the respondents Grace, appellant’s eoexeeutors, to be amended by eliminating therefrom the value of a certain mahogany breakfront as an item of personal property of the decedent’s estate, and determining that said breakfront had been given as a gift by the decedent in his lifetime to respondent Joseph P. Grace, Jr. Order unanimously affirmed, with one bill of costs, payable by appellant personally to respondents. No opinion. Present — Nolan, P. J., Wenzel, Beldoek, Ughetta and Hallinan, JJ.